COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-18-00134-CV
                                                 §
 GILBERT MALOOLY AND CHRIS                                   AN ORIGINAL PROCEEDING
 MALOOLY, AS PERSONAL                            §
 REPRESENTATIVES OF THE                                             IN MANDAMUS
 ESTATE OF GERALDINE                             §
 MALOOLY, TERI FINNEGAN, LEE
 CHAGRA, JR., JOANNA                             §
 KRANCHER, TINA CHAGRA AND
 LESLIE C. KARAM,                                §

 RELATORS                                        §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus against
the Honorable Eduardo Gamboa, Judge of the Probate Court No. 2 of El Paso County, Texas and
concludes that Relators Malooly and Chagra Group’s agreed motion to dismiss the petition for
writ of mandamus should be granted. We therefore grant the agreed motion to dismiss the petition
for writ of mandamus as to the Malooly Relators and the Chagra Group.

        We further conclude that Relator Leslie C. Karam’s petition for writ of mandamus should
be denied. We therefore deny the petition for writ of mandamus, in accordance with the opinion
of this Court.

       IT IS SO ORDERED THIS 16TH DAY OF AUGUST, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.